Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        08-SEP-2021
                                                        11:00 AM
                                                        Dkt. 7 ODSAC



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, SUCCESSOR IN INTEREST
 TO BANK OF AMERICA, NATIONAL ASSOCIATION, AS SUCCESSOR BY MERGER
  TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE, ON BEHALF OF
    THE HOLDERS OF WASHINGTON MUTUAL ASSET-BACKED CERTIFICATES,
       WMABS, SERIES 2006-HE1, Respondent/Plaintiff-Appellee,

                                vs.

           JAN MOXLEY, Petitioner/Defendant-Appellant,

                                and

     CITIBANK (SOUTH DAKOTA), N.A.; WELLS FARGO BANK, N.A.,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 3CC171000292)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/defendant-appellant Jan Moxley’s application
for writ of certiorari, filed on July 26, 2021, is dismissed.
See HRS § 602-59; HRAP Rule 40.1(a).
          DATED:   Honolulu, Hawai#i, September 8, 2021.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins